 In the Matter Of HARNISCHFEGER CORPORATION, EMPLOYERandPAT-TERN MAKERS LEAGUE OF NORTH AMERICA, MILWAUKEE ASSOCIATION,A. F. L., PETITIONERCase No. 13211-R-9.-Decided December 22,1947Mr. T. W. Korb,of Milwaukee, Wis., for the Employer.Mr. George Q. Lynch,ofWashington, D. C., for the Petitioner.Mr. W. 0. Sonnemann,of Milwaukee, Wis., for the Intervenor.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Mil-waukee, Wisconsin, on June 25, 1947, before Gustaf B. Erickson, hear-ing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERHarnischfeger Corporation, a Wisconsin corporation with its officeand principal place of business in Milwaukee, Wisconsin, is engagedin the assembly, sale and distribution of electric motors, electric over-head cranes, hoists, are welders, position finders; power shovels, trench-ing machines and truck cranes.The Employer annually purchasesfor use in its manufacturing operations materials valued in excess of$10,000,000, of which approximately 75 percent is shipped to Mil-waukee from points outside the State of Wisconsin. It annually sellsfinished products valued in excess of $30,000,000, of which approxi-mately 90 percent is shipped to points outside the State.'The request of the UnitedSteelworkers of America,C. I. 0 , on behalf of the UnitedSteelworkers of America, Lodge No 1114, C I 0, hereincalled the Intervenor,for oralargumentto contestthe constitutionality of Section 9 (f), (g) and(h) of the Act, asamended, ?end the Board's authorityin connectionwith the interpretationthereof, is herebydeniedSeeMatter of Rite-Form Corset Company,75 N L R B 17474 N L. R. B., No. 74.642 HARNISCHFEGER CORPORATION643We find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Em-ployer.United Steelworkers of America, Lodge No. 1114, is a labor organi-zation affiliatedwith the Congress of Industrial Organizations,claiming to represent employees of the Employer.Ill.THE QUESTION CONCERNING REPRESENTATIONThe Employer has refused to recognize the Petitioner as the ex-clusive bargaining representative of employees in the Employer'spattern shop until the Petitioner has been certified by the Board inan appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Petitioner seeks a unit of journeyman pattern makers and ap-prentice pattern makers employed in the pattern department of theEmployer'sMilwaukee plant, excluding clerks, repairmen, utilityand storage men, and supervisors.The Employer and the Intervenorcontend that the proposed craft unit is not appropriate, because of ahistory of collective bargaining on a more inclusive plant-wide basis.In 1938, in an unfair labor practice case,2 the Board ordered theEmployer to bargain with Amalgamated Association of Iron, Steeland Tin Workers of North America, Lodge No. 1114, C. I. 0., thepredecessor of the Intervenor, on a plant-wide basis, including pat-tern makers, but excluding operating engineers.3No one then re-quested, and consequently no one then secured, a self-determinationelection among the pattern makers to ascertain whether they desiredto bargain separately or to be merged in the over-all production andmaintenance unit.From 1939 to the present, the Intervenor, or itspredecessor, has been the bargaining representative of the employees2Matter of Harnisch feger Corporation,9N L R B 676.0The engineers had thei etofore. affiliated themselves with International Union of Oper-ating Engineers, AFL, and had already bargained successfully on a craft unit basis.766972-48-voI 75-42I 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the plant-wide unit under successive 1-year collective bargainingcontracts.Since 1944 the pattern makers have evidently not been whollysatisfiedwith their representation by the Intervenor.Since thatyear they have ceased using the Intervenor's bargaining committeefor grievance adjustments and have dealt directly with the shop fore-man.On one occasion, by appealing from the foreman to the WorksManager directly, they obtained a wage increase of 21/2 cents perhour greater than that won by the Intervenor for the employees inthe larger unit.Eight of the 11 pattern makers and their appren-ticeswere actual members of the Petitioner at the time of thehearing.The pattern makers comprise a highly skilled craft group frequentlyrecognized as such by the Board.They are employed in an industryin which separate bargaining units of pattern makers are prevalent.4Under the circumstances, we are of the opinion that the pattern makersmay at this time constitute a separate appropriate unit if they sodesire.However, we shall make no unit determination pending theoutcome of the election directed hereinafter. If, in this election, theemployees select the Petitioner, they will be taken to have indicatedtheir desire to constitute a separate bargaining unit.We shall notplace the Intervenor's name on the ballot, because, it has not compliedwith Section 9 (f) and (h) of the amended Act.,'In accordance with the foregoing, we shall direct that an electionbe held among all pattern makers and apprentices employed by theEmployer at its Milwaukee plant, excluding clerks, repairmen, utilityand storage men, and supervisors as defined in the amended Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Harnischfeger Corporation,Milwaukee, Wisconsin, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Thirteenth Region, and subject to Section 203.61 and203.62 of National Labor Relations Board Rules and Regulations-Series 5, among the employees in the voting group described in Sec-tion IV, above, who were employed during the pay-roll period imme-aSeeMatter of Allis Chalmers Manufacturing Company, 64N. L. R. B. 750;Matter ofThe JeffreyManufacturing Company,58N. L. R. B. 1129,andMatterof Erie City IronWorks, 47NL.R.B 381.6SeeMatterof Rite-FormCorset Company,supra. HARNISCHFEGER CORPORATION645diately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whetheror not they desire to be represented by Pattern Makers League ofNorth America, Milwaukee Association, A. F. L., for the purposes ofcollective bargaining.